Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 1 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 2 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 3 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 4 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 5 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 6 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 7 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 8 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 9 of 10
Case 3:19-bk-30822   Doc 42-3 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 3 Page 10 of 10
